UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21910 Claymore Exchange-Traded Fund Trust 2 (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson, 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:August 31 Date of reporting period:September 1, 2011 – February 29, 2012 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: February 29, 2012 (Unaudited) GUGGENHEIM FUNDS SEMIANNUAL REPORT ABCS Guggenheim ABC High Dividend ETF FAA Guggenheim Airline ETF YAO Guggenheim China All-Cap ETF CQQQ Guggenheim China Technology ETF TAN Guggenheim Solar ETF CGW Guggenheim S&P Global Water Index ETF WWW.GUGGENHEIMFUNDS.COM YOUR ROAD TO THE LATEST, MOST UP-TO-DATE INFORMATION The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com, you will find: · Daily and historical fund pricing, fund returns, portfolio holdings andcharacteristics, and distribution history. · Investor guides and fund fact sheets. · Regulatory documents including a prospectus and copies ofshareholder reports. Guggenheim Funds Distributors, LLC is constantly updating and expanding shareholder information services on each Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment. Contents Dear Shareholder 3 Economic and Market Overview 4 Management Discussion of Fund Performance 6 Fund Summary & Performance 13 Overview of Fund Expenses 19 Portfolio of Investments 21 Statement of Assets and Liabilities 30 Statement of Operations 32 Statement of Changes in Net Assets 34 Financial Highlights 36 Notes to Financial Statements 42 Supplemental Information 48 Trust Information 51 About the Trust Adviser Back Cover February 29, 2012 DEAR SHAREHOLDER Guggenheim Funds Investment Advisors, LLC (the “Investment Adviser”) is pleased to present the semiannual shareholder report for six of our exchange-traded funds (“ETFs” or “Funds”). The Investment Adviser is now a part of Guggenheim Investments, which represents the investment management businesses of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm. In September 2011, Guggenheim announced plans to combine its asset management capabilities under a single brand, Guggenheim Investments. This change marks an alignment of several complementary acquisitions into Guggenheim’s existing investment management business. Guggenheim Investments offers clients investment competencies across all major asset classes, including fixed income, equities and alternatives. This report covers performance of the following Funds for the semiannual period ended February 29, 2012, with the name of each Fund followed by its NYSE Arca ticker symbol: · Guggenheim ABC High Dividend ETF (ABCS) · Guggenheim Airline ETF (FAA) · Guggenheim China All-Cap ETF (YAO) · Guggenheim China Technology ETF (CQQQ) · Guggenheim Solar ETF (TAN) · Guggenheim S&P Global Water Index ETF (CGW) To learn more about economic and market conditions over the six months ended February 2012 and the objective and performance of each ETF, we encourage you to read the Economic and Market Overview section of the report, which follows this letter, and the Management Discussion of Fund Performance for each ETF, which begins on page 6. Sincerely, Kevin M. Robinson Chief Executive Officer Claymore Exchange-Traded Fund Trust 2 March 31, 2012 CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 3 ECONOMIC AND MARKET OVERVIEW February 29, 2012 Recent reports indicate that the United States has entered a period of self-sustaining economic expansion, driven primarily by the aggressively accommodative policies of the U.S. Federal Reserve (the “Fed”). The U.S. has become the economic locomotive of the global economy, and that is why the Fed is unlikely to end its program of monetary stimulus any time soon. They understand that U.S. growth is necessary to reduce domestic unemployment and to provide support to the struggling economies in Europe and Asia. The world economy faces several challenges, including the European debt crisis, a slowdown in emerging markets, and a potential hard landing in China. In the U.S., one of the most encouraging signs is the better tone of the labor market data. Not only has employment strengthened, but people's perceptions of labor market conditions, evident in surveys as well as actions, suggest the labor market may finally be providing the critical foundation for stronger, more sustainable economic growth. While the U.S. economy is unlikely to demonstrate the above-trend growth that characterized past recoveries from deep recessions, the modest pace of growth experienced over the last two years is likely to persist. In late February, the U.S. Department of Commerce reported real growth in gross domestic product (“GDP”) at an annual rate of 3.0% for the fourth quarter of 2011, up from 1.8% in the third quarter of the year. Sales of computers and motor vehicles were important factors in growth for the quarter. For the full year 2011, real GDP expanded 1.7%, and the price index for gross domestic purchases increased 2.5%. The announcement included a statement that growth in the fourth quarter reflected an upturn in private inventory investment and accelerations in personal consumption expenditures and residential fixed investment, partially offset by decreases in government spending at the federal, state and local levels. Beginning in October 2011, the U.S. stock market moved up fairly consistently, ending February 2012 at the highest level reached since mid-year 2008, before the financial crisis began. (All returns cited are for the six-month period ended February 29, 2012) The Standard & Poor’s 500 Index (the “S&P 500”), which is generally regarded as an indicator of the broad U.S. stock market, returned 13.31%. Most foreign equity markets had positive returns but were not as strong as the U.S. equity market: the Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East (“EAFE”) Index, which is composed of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, returned 4.13%. The return of the MSCI Emerging Market Index, which measures stock market performance in global emerging markets, was 5.27%. In the U.S. bond market, lower-rated bonds performed better than higher quality issues, as investors in search of yield became more comfortable with credit risk. The return of the Barclays Capital U.S. Aggregate Bond Index, which is a proxy for the U.S. investment grade bond market, returned 2.73%, while the return of the Barclays Capital U.S. Corporate High Bond Yield Index was 9.38%. Reflecting the Fed’s continuing accommodative monetary policy, interest rates on short-term securities remained at their lowest levels in many years; the return of the Barclays Capital 1–3 Month U.S. Treasury Bill Index was 0.01%. 4 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT February 29, 2012 Index Definitions All indices described below are unmanaged and reflect no expenses. It is not possible to invest directly in any index. The Barclays Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S.Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS, and CMBS. The Barclays Capital U.S. Corporate High Yield Bond Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. The Barclays Capital U.S. Treasury Bill Index 1-3 Month tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The Dow Jones World Utilities Index consists of companies that provide electrical, water and natural gas utilities. The index is quoted in U.S. dollars. The MSCI All-Country World Ex-U.S. Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging market countries, excluding the U.S. The MSCI China index is a capitalization-weighted index that monitors the performance of stocks from the country of China. The MSCI EAFE Index is a capitalization weighted measure of stock markets in Europe, Australasia and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. The MSCI World Index is a free float-adjusted market capitalization weighted index that measures global developed market equity performance of the developed market country indices of Europe, Australasia, the Far East, the U.S. and Canada. The Standard & Poor’s (“S&P”) 500 Index is a capitalization-weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is considered a representation of U.S. stock market. Industry Sectors Comments about industry sectors in these fund commentaries are based on Bloomberg industry classifications. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 5 MANAGEMENT DISCUSSION OF FUND PERFORMANCE February 29, 2012 ABCS Guggenheim ABC High Dividend ETF Fund Overview The Guggenheim ABC High Dividend ETF, NYSE Arca ticker: ABCS (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the BNY Mellon ABC Index (the “Index”). The Index is a rules-based index comprised of approximately 30 securities, including common stocks and U.S. exchange-listed American depositary receipts (“ADRs”) of companies from Australia and Brazil and locally-listed companies in Australia and Canada, as defined by The Bank of New York Corporation. The depositary receipts included in the Index are sponsored. The Index constituent selection process selects the top ten stocks or ADRs with the highest yield from each country. The Fund will invest at least 80% of its total assets in common stocks and ADRs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Investment Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the stocks comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2012. On a market price basis, the Fund generated a total return of 6.16%, which included an increase in market price over the period to $23.39 as of February 29, 2012, from $22.72 as of August 31, 2011. On an NAV basis, the Fund generated a total return of 5.64%, which included an increase in NAV over the period to $23.26 as of February 29, 2012, from $22.70 as of August 31, 2011. At the end of the period, the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and international market comparison purposes, the Index returned 5.86% and the MSCI All Country World Ex-US Index returned 3.54% for the six-month period ended February 29, 2012. The Fund pays distributions quarterly on the last business day of each calendar quarter to shareholders of record two business days earlier. The following distributions per share were paid during the six-month period ended February 29, 2012: Payable Date Amount September 30, 2011 December 30, 2011 Performance Attribution For the six-month period ended February 29, 2012, the utilities sector contributed most significantly to the Fund’s return, followed by the basic materials and energy sectors. The communications sector detracted most significantly from the Fund’s return. Positions that contributed most significantly to the Fund’s return included Ultrapar Participacoes SA, a Brazilian holding company involved in fuel distribution, chemicals and logistics; Cia Energetica de Minas Gerais, a Brazilian holding company engaged in the generation, transmission and distribution of electricity; and PetroBakken Energy Ltd., a Canadian oil and gas exploration and production company (7.0%, 6.9% and 2.7%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included Yellow Media Inc., a Canadian producer of yellow pages and other marketing services (not held in the Fund’s portfolio at period end); Chorus Aviation Inc., a provider of airline service in Canada (not held in the Fund’s portfolio at period end); and Tele Norte Leste Participacoes SA, a Brazilian telecommunication company (3.5% of the Fund’s long-term investments at period end). 6 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 29, 2012 FAA Guggenheim Airline ETF Fund Overview The Guggenheim Airline ETF, NYSE Arca ticker: FAA (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the NYSE Arca Global Airline Index (the “Index”). The Index is a modified equal-dollar weighted index designed to measure the performance of highly capitalized and liquid U.S. and international passenger airline companies identified as being in the airline industry and listed on developed and emerging global market exchanges. Archipelago Holdings Inc., an affiliate of NYSE Euronext, Inc., defines “developed markets” as countries with western-style legal systems, transparent financial rules for financial reporting and sophisticated, liquid and accessible stock exchanges with readily-exchangeable currencies. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”) and global depositary receipts (“GDRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Investment Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2012. On a market price basis, the Fund generated a total return of 4.03%, which included an increase in market price over the period to $29.34 as of February 29, 2012, from $28.53 as of August 31, 2011. On an NAV basis, the Fund generated a total return of 4.03%, which included an increase in NAV over the period to $29.31 as of February 29, 2012, from $28.50 as of August 31, 2011. At the end of the period the Fund’s shares were trading at a market price premium to NAV, which is to be expected from time to time. For underlying index and broad global market comparison purposes, the Index returned 5.13% and the MSCI World Index returned 8.27% for the same period. The Fund made an annual income distribution of $0.3050 per share on December 30, 2011, to shareholders of record on December 28, 2011. Performance Attribution All of the Fund’s holdings are classified in the consumer cyclical sector, which had a positive return, contributing to the Fund’s return for the six-month period ended February 29, 2012. Positions that contributed most significantly to return included Delta Air Lines, Inc., which provides scheduled air transportation for passengers and cargo throughout the U.S. and around the world; United Continental Holdings, Inc., a holding company whose principal subsidiaries are United Air Lines, Inc. and Continental Airlines, Inc.; and US Airways Group, Inc., which provides airline service under names including US Airways, Piedmont and PSA Airlines from hubs in Charlotte, Philadelphia and Phoenix (15.1%, 14.9% and 3.2%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included AMR Corp., parent of American Airlines, which provides airline service in North America, the Caribbean, Latin America, Europe and Asia (not held in the Fund’s portfolio at period end); SAS AB, the flag airline carrier of Denmark, Norway and Sweden, and the largest airline in Scandinavia; and Deutsche Lufthansa AG, a European aviation company with global operations and a total of more than 400 subsidiaries and associated companies (1.4% and 4.4%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 7 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 29, 2012 YAO Guggenheim China All-Cap ETF Fund Overview The Guggenheim China All-Cap ETF, NYSE Arca ticker: YAO (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China All-Cap Index (the “Index”). The Index is designed to measure and monitor the performance of the investable universe of publicly-traded companies based in mainland China. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by Standard & Poor’s. The Index includes equity securities of companies of all capitalizations, as defined by AlphaShares, subject to certain minimum capitalization requirements. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts or shares representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs and IDRs included in the Index). The Investment Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2012. On a market price basis, the Fund generated a total return of 3.86%, which included an increase in market price over the period to $25.35 as of February 29, 2012, from $25.07 as of August 31, 2011. On an NAV basis, the Fund generated a total return of 4.79%, which included an increase in NAV over the period to $25.55 as of February 29, 2012, from $25.04 as of August 31, 2011. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and Chinese market comparison purposes, the Index returned 5.13% and the MSCI China Index returned 6.11% for the same period. The Fund made an annual income distribution of $0.5800 per share on December 30, 2011, to shareholders of record on December 28, 2011. Performance Attribution For the six-month period ended February 29, 2012, the financial sector made the strongest contribution to the Fund’s return, followed by the energy sector. The communications sector detracted most significantly from the Fund’s return. Positions that contributed most significantly to the Fund’s return included PetroChina Co. Ltd., which produces and sells oil and gas in the People’s Republic of China; CNOOC Ltd., an investment holding company engaged in the exploration, development, production and sale of crude oil and natural gas and other petroleum products from offshore fields in Asia; and China Life Insurance Co. Ltd., an insurance company based in Beijing (4.8%, 5.2% and 3.5%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included Baidu, Inc., a Chinese-language Internet search provider; SINA Corp., an online media company that offers services in the People’s Republic of China and global Chinese communities; and Ctrip.com International, Ltd., a travel service provider for hotel accommodations, airline tickets and packaged tours in China (4.7%, 0.7% and 0.6%, respectively, of the Fund’s long-term investments at period end). 8 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 29, 2012 CQQQ Guggenheim China Technology ETF Fund Overview The Guggenheim China Technology ETF, NYSE Arca ticker: CQQQ (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the AlphaShares China Technology Index (the “Index”). The Index is designed to measure and monitor the performance of the universe of publicly-traded companies which are based in mainland China, Hong Kong or Macau, are in the Information Technology Sector, as defined by Standard & Poor’s (“S&P”) Global Industry Classification Standard, and are open to foreign investment. The Index was created by AlphaShares, LLC (“AlphaShares”) and is maintained by S&P. The Index includes equity securities of companies of all categories of market capitalizations, as defined by AlphaShares (subject to certain minimum float-adjusted capitalization requirements.) The Index may include Hong Kong listed securities, including China H-shares and Red Chips. China H-shares are issued by companies incorporated in mainland China and listed on the Hong Kong Stock Exchange. Red Chip shares are issued by companies with controlling Chinese shareholders that are incorporated outside mainland China and listed on the Hong Kong Stock Exchange. The Index may also include N-Shares, which are issued by companies based in mainland China and listed on the NYSE Arca, Inc. or NASDAQ Stock Market. The Index will not include China A-Shares (which are subject to substantial restrictions on foreign investment) or China B-Shares (which offer a generally smaller market and limited liquidity), each of which trade on the Shanghai Stock Exchange and the Shenzhen Stock Exchange. The Fund will invest at least 80% of its total assets in common stock, American depositary receipts (“ADRs”), American depositary shares (“ADSs”), global depositary receipts (“GDRs”) and international depositary receipts (“IDRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs, ADSs, GDRs and IDRs included in the Index). The Investment Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2012. On a market price basis, the Fund generated a total return of -1.57%, which included a decrease in market price over the period to $24.49 as of February 29, 2012, from $25.57 as of August 31, 2011. On an NAV basis, the Fund generated a total return of -0.08%, which included a decrease in NAV over the period to $24.74 as of February 29, 2012, from $25.44 as of August 31, 2011. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad Chinese market comparison purposes, the Index returned -0.16% and the MSCI China Index returned 6.11% for the same period. The Fund made an annual distribution of $0.5650 per share on December 31, 2011, to shareholders of record on December 28, 2011. Performance Attribution For the six-month period ended February 29, 2012, the energy sector contributed most significantly to the Fund’s return; the communications sector detracted most. Positions that contributed most significantly to the Fund’s return included Alibaba.com Ltd., a provider of software, technology and other services to the online business-to-business marketplace; Lenovo Group Ltd., a Hong Kong-based manufacturer and marketer of computers and other technology products and services; and GCL-Poly Energy Holdings Ltd., a Hong Kong company that manufactures of polysilicon and wafers for the solar industry and operates power plants (6.2%, 7.7% and 4.4%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included SINA Corp., an online media company; Sohu.com, Inc., a Chinese online media, search, gaming, community and mobile service group; and Baidu, Inc., a Chinese-language Internet search provider (8.3%, 3.6% and 9.8%, respectively, of the Fund’s long-term investments at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 9 MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 29, 2012 TAN Guggenheim Solar ETF Fund Overview The Guggenheim Solar ETF, NYSE Arca ticker: TAN (the “Fund”) seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the MAC Global Solar Energy Index (the “Index”). The Index is comprised of approximately 35 securities selected based on the relative importance of solar power within the company’s business model, as determined by MAC Indexing LLC (the “Index Provider”). As of February 29, 2012, the market capitalization of securities included in the Index ranged from approximately $26 million to $5.3 billion. The Index is designed to track companies within the following business segments of the solar energy industry: companies that produce solar power equipment and products for end-users; companies that produce fabrication products (such as the equipment used by solar cell and module producers to manufacture solar power equipment) or services (such as companies specializing in the solar cell manufacturing or the provision of consulting services to solar cell and module producers) for solar power equipment producers; companies that supply raw materials or components to solar power equipment producers or integrators; companies that derive a significant portion of their business (as defined in the Fund prospectus under “Index Methodology”) from solar power system sales, distribution, installation, integration or financing; and companies that specialize in selling electricity derived from solar power. The Index is generally comprised of equity securities, including American depositary receipts (“ADRs”) and global depositary receipts (“GDRs”), traded in developed markets, as defined by the Index Provider. While the equity securities comprising the Index are traded in developed markets, the issuers of such securities may be located in emerging markets. Emerging market countries are countries that major international financial institutions, such as the World Bank, generally consider to be less economically mature than developed nations. The Fund will invest at least 90% of its total assets in common stock, ADRs and GDRs that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs and GDRs included in the Index). The Investment Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. On February 15, 2012, the Fund executed a 1-for-10 reverse split of the shares with the number of shares outstanding declining by a factor of 10 and the market price of the Fund’s shares increasing by a factor of 10. The total market value of the positions held by shareholders was not affected by the reverse split. Share prices cited have been adjusted to reflect this split. This report discusses the semiannual fiscal period ended February 29, 2012. On a market price basis, the Fund generated a total return of -42.53%, which included a decrease in market price over the period to $28.91 as of February 29, 2012, from $54.60 as of August 31, 2011. On an NAV basis, the Fund generated a total return of -42.37%, which included a decrease in NAV over the period to $29.17 as of February 29, 2012, from $54.90 as of August 31, 2011. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index and broad international market comparison purposes, the Index returned -44.25% and the MSCI World Index returned 8.27% for the same period. The Fund made an annual income distribution of $2.110 per share on December 30, 2011, to shareholders of record on December 28, 2011. (The distribution amount has been adjusted to reflect the reverse stock split described above.) Performance Attribution The Fund’s holdings are in the basic materials, energy, industrial and technology sectors, all of which had negative returns for the six-month period ended February 29, 2012, detracting from the Fund’s return. The technology sector detracted most and the basic materials sector detracted least. Positions that contributed to the Fund’s return included LDK Solar Co. Ltd., a vertically integrated manufacturer of photovoltaic products headquartered in China, and Conergy AG, a German manufacturer of products for solar power generation (4.3% and 1.7%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from return included First Solar, Inc., a U.S.-based producer of solar modules and photovoltaic solar power systems; Meyer Burger Technology AG, a Swiss company that provides systems and production lines for photovoltaics in the solar industry; and Renewable Energy Corp. ASA, a solar power company with headquarters in Norway (9.3%, 6.4% and 3.6%, respectively, of the Fund’s long-term investments at period end). 10 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT MANAGEMENT DISCUSSION OF FUND PERFORMANCE continued February 29, 2012 CGW Guggenheim S&P Global Water Index ETF Fund Overview The Guggenheim S&P Global Water Index ETF, NYSE Arca ticker: CGW (the “Fund”), seeks investment results that correspond generally to the performance, before the Fund’s fees and expenses, of an equity index called the S&P Global Water Index (the “Index”). The Index is comprised of approximately 50 equity securities selected, based on investment and other criteria, from a universe of companies listed on global developed market exchanges. Standard & Poor’s (“S&P”), generally defines “developed markets” as the capital markets of those countries with high levels of per capita income and strict market regulation resulting in greater transparency. The universe of companies includes all companies classified by S&P Global Industry Classifications as being associated (in a manner representing a major component of such companies’ business) with the global demand for water, including water utilities, infrastructure, equipment, instruments and materials. Total market capitalization and float-adjusted market capitalization of securities in the Index must be at least $250 million and $100 million, respectively, at the time of each reconstitution, which includes small-, mid-, and large-capitalization securities as defined by S&P. The companies in the universe are selected using criteria as identified by S&P. The Fund will invest at least 90% of its total assets in common stock and American depositary receipts (“ADRs”) that comprise the Index and depositary receipts representing common stocks included in the Index (or underlying securities representing ADRs included in the Index). The Investment Adviser seeks a correlation over time of 0.95 or better between the Fund’s performance and the performance of the Index. A figure of 1.00 would represent perfect correlation. The Fund generally will invest in all of the securities comprising the Index in proportion to their weightings in the Index. Fund Performance All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. This report discusses the semiannual fiscal period ended February 29, 2012. On a market price basis, the Fund generated a total return of 5.21%, which included an increase in market price over the period to $20.58 as of February 29, 2012, from $19.99 as of August 31, 2011. On an NAV basis, the Fund generated a total return of 5.55%, which included an increase in NAV over the period to $20.72 as of February 29, 2012, from $20.06 as of August 31, 2011. At the end of the period, the Fund’s shares were trading at a market price discount to NAV, which is to be expected from time to time. For underlying index, broad global market and global utilities market comparison purposes, the Index returned 5.98%, the MSCI World Index returned 8.27%, and the Dow Jones World Utilities Index returned 0.04% for the same period. The Fund made an annual income distribution of $0.4110 per share on December 30, 2011, to shareholders of record on December 28, 2011. Performance Attribution For the six-month period ended February 29, 2012, all sectors in which the Fund was invested had positive returns, contributing to the Fund’s return. The industrial sector contributed most significantly to the Fund’s return, and the basic materials contributed least to the Fund’s return. Positions that contributed most significantly to the Fund’s return included Cia de Saneamento Basico do Estado de Sao Paulo, which provides water and sewage services to in the State of Sao Paulo, Brazil; American Water Works Co., Inc., a water and wastewater utility company that provides services to 16 million people in 35 states and two Canadian provinces; and Danaher Corp., which manufactures water quality analysis systems and other professional, medical, industrial, commercial and consumer products (4.9%, 6.8% and 5.8%, respectively, of the Fund’s long-term investments at period end). Positions that detracted most significantly from the Fund’s return included Veolia Environnement SA, a French provider of environmental management services (3.8% of the Fund’s long-term investments at period end); Suez Environnement Co., a French provider of water and waste removal services (2.4% of the Fund’s long-term investments at period end); and ITT Corp., a global company that engineers and manufactures pumps, water treatments systems and other industrial products (not held in the Fund’s portfolio at period end). CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 11 February 29, 2012 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers and Guggenheim Funds Investment Advisors, LLC only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also contain forward looking statements that involve risk and uncertainty, and there is no guarantee they will come to pass. This information does not represent an offer to sell securities of the Funds and it is not soliciting an offer to buy securities of the Funds. An investment in the various Guggenheim Funds ETFs is subject to certain risks and other considerations. Below are some general risks and considerations associated with investing in a Fund, which may cause you to lose money, including the entire principal that you invest. Please refer to the individual ETF prospectus for a more detailed discussion of Fund-specific risks and considerations. Investment Risk: An investment in a Fund is subject to investment risk, including the possible loss of the entire principal amount that you invest. Equity Risk: The value of the securities held by each Fund may fall due to general market and economic conditions, perceptions regarding the industries in which the issuers of securities held by each Fund participate, or factors relating to specific companies in which such Fund invests. Foreign Investment Risk: A Fund’s investments in non-U.S. issuers, may involve unique risks compared to investing in securities of U.S. issuers, including, among others, greater market volatility than U.S. securities and less complete financial information than for U.S. issuers. In addition, adverse political, economic or social developments could undermine the value of such Fund’s investments or prevent such Fund from realizing the full value of its investments. Financial reporting standards for companies based in foreign markets differ from those in the U.S. Finally, the value of the currency of the country in which a Fund has invested could decline relative to the value of the U.S. dollar, which may affect the value of the investment to U.S. investors. In addition, the underlying issuers of certain depositary receipts, particularly unsponsored or unregistered depositary receipts, are under no obligation to distribute shareholder communications to the holders of such receipts, or to pass through to them any voting rights with respect to the deposited securities. Emerging Markets Risk: Investment in securities of issuers based in developing or “emerging market” countries entails all of the risks of investing in securities of non-U.S. issuers, as previously described, but to a heightened degree. Industry Risk: If an Index is comprised of issuers in a particular industry or sector, the Fund would therefore be focused in that industry or sector. Accordingly, the Fund may be subject to more risks than if it were broadly diversified over numerous industries and sectors of the economy. Micro-, Small and Medium-Sized Company Risk: Investing in securities of these companies involves greater risk as their stocks may be more volatile and less liquid than investing in more established companies. These stocks may have returns that vary, sometimes significantly, from the overall stock market. Micro-cap companies may be newly formed, less developed and there may be less available information about the company. Replication Management Risk: The Funds are not “actively” managed. Therefore, it would not necessarily sell a security because the stock’s issuer was in financial trouble unless that stock is removed from such Fund’s Index. Non-Correlation Risk: A Fund’s return may not match the return of such Fund’s Index including, but not limited to, operating expenses and costs in buying and selling securities to reflect changes in the Index. The Funds may not be fully invested at times. If a Fund utilizes a sampling approach or futures or other derivative positions, its return may not correlate with the Index return, as would be the case if it purchased all of the stocks with the same weightings as the Index. Issuer-Specific Changes: The value of an individual security or particular type of security can be more volatile than the market as a whole and can perform differently from the value of the market as a whole. The value of securities of smaller issuers can be more volatile than that of larger issuers. Non-Diversified Fund Risk: Non-diversified Funds can invest a greater portion of assets in securities of individual issuers than a diversified fund. Changes in the market value of a single investment could cause greater fluctuations in share price than would occur in a diversified fund. Concentration Risk. If the Index concentrates in an industry or group of industries the Fund’s investments will be concentrated accordingly. In such event, the value of the Fund’s Shares may rise and fall more than the value of shares of a fund that invests in securities of companies in a broader range of industries. China Investment Risk (YAO and CQQQ): Investing in securities of Chinese companies involves additional risks, including, but not limited to: the economy of China differs, often unfavorably, from the U.S. economy in such respects as structure, general development, government involvement, wealth distribution, rate of inflation, growth rate, allocation of resources and capital reinvestment, among others; the central government has historically exercised substantial control over virtually every sector of the Chinese economy through administrative regulation and/or state ownership; and actions of the Chinese central and local government authorities continue to have a substantial effect on economic conditions in China. See prospectus for more information. The Guggenheim ABC High Dividend ETF is also subject to risks of investing in Australia and Canada include commodity exposure risk, geographic risk and trading partners risk. Commodity exposure risk is exposure related to any negative changes in the agricultural or mining industries which could therefore have an adverse impact on the Australian or Canadian economy, as applicable. Geographic risk is the risk that a natural disaster could occur in Australia or Canada, as applicable. Trading partners risk is due to the Australian or Canadian economy, as applicable, being heavily dependent upon trading with its key partners. Any reduction in this trading may cause an adverse impact on the economy in which the Fund invests. Brazil has experienced substantial economic instability resulting from, among other things, periods of very high inflation, persistent structural public sector deficits and significant devaluations of the currency of Brazil, and leading also to a high degree of price volatility in both the Brazilian equity and foreign currency markets. Brazilian companies may also be adversely affected by high interest and unemployment rates, and are particularly sensitive to fluctuations in commodity prices. There is no assurance that the requirements of the NYSE Arca necessary to maintain the listing of the Funds will continue to be met or will remain unchanged. In addition to the risks described, there are certain other risks related to investing in the Funds. These risks are described further in the Prospectus and Statement of Additional Information. 12 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) February 29, 2012 ABCS Guggenheim ABC High Dividend ETF Fund Statistics Share Price Net Asset Value Premium/Discount to NAV 0.56% Net Assets ($000) Total Returns (Inception 6/8/11) Six Month Since Inception Guggenheim ABC High Dividend ETF NAV 5.64% -4.12% Market 6.16% -3.56% The BNY Mellon ABC Index 5.86% -3.77% MSCI All Country World Ex-US Index 3.54% -6.44% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.01 per share for share price returns or initial net asset value (NAV) of $25.01 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.65% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Basic Materials 21.9% Utilities 20.5% Financial 14.6% Communications 13.8% Consumer, Cyclical 13.8% Energy 12.1% Consumer, Non-cyclical 2.5% Total Common and Preferred Stocks 99.2% Investments of Collateral for Securities Loaned 16.4% Total Investments 115.6% Liabilities in excess of Other Assets -15.6% Net Assets 100.0% % of Long-Term Country Breakdown Investments Brazil 46.5% Australia 30.5% Canada 23.0% % of Long-Term Currency Denomination Investments United States Dollar 46.5% Australian Dollar 30.5% Canadian Dollar 23.0% % of Long-Term Top Ten Holdings Investments QBE Insurance Group Ltd. 7.1% Ultrapar Participacoes SA 7.0% Cia Energetica de Minas Gerais 6.9% Cia Siderurgica Nacional SA 6.4% Telefonica Brasil SA 6.4% Banco Santander Brasil SA 5.6% Enerplus Corp. 4.1% Tatts Group Ltd. 3.8% Tele Norte Leste Participacoes SA 3.5% CPFL Energia SA 3.1% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 13 FUND SUMMARY & PERFORMANCE (Unaudited) continued February 29, 2012 FAA Guggenheim Airline ETF Fund Statistics Share Price Net Asset Value Premium/Discount to NAV 0.10% Net Assets ($000) Total Returns Since Six One Three Year Inception (Inception 1/26/09) Month Year (Annualized) (Annualized) Guggenheim Airline ETF NAV 4.03% -19.80% 21.68% 7.04% Market 4.03% -19.58% 21.77% 7.08% NYSE Arca Global Airline Index 5.13% -18.39% 23.49% 7.94% MSCI World Index 8.27% -1.70% 22.64% 18.30% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.04 per share for share price returns or initial net asset value (NAV) of $24.04 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.99%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was determined to be 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.37%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses will be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Consumer, Cyclical 100.0% Total Common Stocks 100.0% Investments of Collateral for Securities Loaned 5.6% Total Investments 105.6% Liabilities in excess of Other Assets -5.6% Net Assets 100.0% % of Long-Term Country Breakdown Investments United States 70.3% South Korea 4.4% Japan 4.4% Germany 4.4% Canada 1.6% Hong Kong 1.5% Australia 1.5% Spain 1.5% Singapore 1.5% Panama 1.5% Brazil 1.5% Ireland 1.5% France 1.5% United Kingdom 1.5% Sweden 1.4% % of Long-Term Currency Denomination Investments United States Dollar 74.8% Euro 5.8% All other currencies 19.4% % of Long-Term Top Ten Holdings Investments Southwest Airlines Co. 15.2% Delta Air Lines, Inc. 15.1% United Continental Holdings, Inc. 14.9% Korean Air Lines Co. Ltd. 4.4% All Nippon Airways Co. Ltd. 4.4% Deutsche Lufthansa AG 4.4% JetBlue Airways Corp. 3.2% US Airways Group, Inc. 3.2% Republic Airways Holdings, Inc. 3.2% Spirit Airlines, Inc. 3.2% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 14 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued February 29, 2012 YAO Guggenheim China All-Cap ETF Fund Statistics Share Price Net Asset Value Premium/Discount to NAV -0.78% Net Assets ($000) Total Returns Since Six One Inception (Inception 10/19/09) Month Year (Annualized) Guggenheim China All-Cap ETF NAV 4.79% -1.88% 2.83% Market 3.86% -3.09% 2.50% AlphaShares China All-Cap Index 5.13% -1.28% 3.62% MSCI China Index 6.11% -1.40% 1.37% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.82 per share for share price returns or initial net asset value (NAV) of $24.82 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Financial 33.7% Communications 19.4% Energy 18.2% Industrial 7.7% Consumer, Cyclical 6.6% Consumer, Non-cyclical 6.4% Basic Materials 4.3% Utilities 2.0% Technology 0.9% Diversified 0.6% Total Common Stocks 99.8% Investments of Collateral for Securities Loaned 8.6% Total Investments 108.4% Liabilities in excess of Other Assets -8.4% Net Assets 100.0% % of Long-Term Country Breakdown Investments China 99.4% Singapore 0.6% % of Long-Term Currency Denomination Investments Hong Kong Dollar 91.0% United States Dollar 8.4% Singapore Dollar 0.6% % of Long-Term Top Ten Holdings Investments Industrial & Commercial Bank of China 5.2% CNOOC Ltd. 5.2% China Construction Bank Corp. 5.0% PetroChina Co. Ltd. 4.8% Baidu, Inc., ADR 4.7% China Mobile Ltd. 4.7% Tencent Holdings Ltd. 4.0% Bank of China Ltd. 4.0% China Life Insurance Co. Ltd. 3.5% China Petroleum & Chemical Corp. 2.9% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 15 FUND SUMMARY & PERFORMANCE (Unaudited) continued February 29, 2012 CQQQ Guggenheim China Technology ETF Fund Statistics Share Price Net Asset Value Premium/Discount to NAV -1.01% Net Assets ($000) Total Returns Since Six One Inception (Inception 12/8/09) Month Year (Annualized) Guggenheim China Technology ETF NAV -0.08% -12.29% 0.86% Market -1.57% -13.60% 0.41% AlphaShares China Technology Index -0.16% -12.36% 1.03% MSCI China Index 6.11% -1.40% -0.83% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $25.06 per share for share price returns or initial net asset value (NAV) of $25.06 per share for NAV returns. Returns for periods of less than one year are not annualized. The Fund’s total annual operating expense ratio of 0.70% is expressed as a unitary fee and covers all expenses of the Fund, except for distribution fees, if any, brokerage expenses, taxes, interest, litigation expenses and other extraordinary expenses. Portfolio Breakdown % of Net Assets Communications 57.7% Technology 16.9% Industrial 11.0% Energy 5.3% Basic Materials 4.4% Consumer, Cyclical 4.4% Total Common Stocks 99.7% Investments of Collateral for Securities Loaned 16.9% Total Investments 116.6% Liabilities in excess of Other Assets -16.6% Net Assets 100.0% % of Long-Term Country Breakdown Investments China 100.0% % of Long-Term Currency Denomination Investments Hong Kong Dollar 66.2% United States Dollar 33.8% % of Long-Term Top Ten Holdings Investments Tencent Holdings Ltd. 10.7% Baidu, Inc., ADR 9.8% SINA Corp. 8.3% Lenovo Group Ltd. 7.7% Alibaba.com Ltd. 6.2% NetEase.com, Inc., ADR 5.8% Kingboard Chemical Holdings Ltd. 4.5% GCL-Poly Energy Holdings Ltd. 4.4% Digital China Holdings Ltd. 4.4% AAC Technologies Holdings, Inc. 3.9% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 16 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT FUND SUMMARY & PERFORMANCE (Unaudited) continued February 29, 2012 TAN Guggenheim Solar ETF Fund Statistics Share Price* Net Asset Value* Premium/Discount to NAV -0.89% Net Assets ($000) Total Returns Since Six One Three Year Inception (Inception 4/15/08) Month Year (Annualized) (Annualized) Guggenheim Solar ETF NAV -42.37% -61.51% -16.05% -41.34% Market -42.53% -61.78% -16.18% -41.47% MAC Global Solar Energy Index -44.25% -63.37% -17.25% -41.47% MSCI World Index 8.27% -1.70% 22.64% -0.65% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $251.30* per share for share price returns or initial net asset value (NAV) of $251.30* per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.88%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 1.05%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014, to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Technology 37.2% Industrial 31.9% Energy 29.4% Basic Materials 0.8% Total Common Stocks 99.3% Investments of Collateral for Securities Loaned 46.6% Total Investments 145.9% Liabilities in excess of Other Assets -45.9% Net Assets 100.0% % of Long-Term Country Breakdown Investments Cayman Islands 39.8% United States 30.8% Germany 14.8% Switzerland 6.4% Norway 3.7% British Virgin Islands 2.2% Canada 1.6% Spain 0.7% % of Long-Term Currency Denomination Investments United States Dollar 57.5% Hong Kong Dollar 17.0% Euro 15.5% Swiss Franc 6.4% Norwegian Krone 3.6% % of Long-Term Top Ten Holdings Investments GCL-Poly Energy Holdings Ltd. 13.8% First Solar, Inc. 9.3% GT Advanced Technologies, Inc. 7.6% Meyer Burger Technology AG 6.4% Trina Solar Ltd., ADR 4.8% LDK Solar Co. Ltd., ADR 4.3% SMA Solar Technology AG 4.1% MEMC Electronic Materials, Inc. 4.0% Suntech Power Holdings Co. Ltd., ADR 3.8% Solarworld AG 3.8% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. * Reflects 1 for 10 reverse stock split that occurred on February 15, 2012. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 17 FUND SUMMARY & PERFORMANCE (Unaudited) continued February 29, 2012 CGW Guggenheim S&P Global Water Index ETF Fund Statistics Share Price Net Asset Value Premium/Discount to NAV -0.68% Net Assets ($000) Total Returns Since Six One Three Year Inception (Inception 5/14/07) Month Year (Annualized) (Annualized) Guggenheim S&P Global Water Index ETF NAV 5.55% 2.14% 23.01% -0.80% Market 5.21% 1.01% 23.19% -0.94% S&P Global Water Index 5.98% 2.46% 23.44% -0.15% MSCI World Index 8.27% -1.70% 22.64% -2.11% Dow Jones World Utilities Index 0.04% -8.58% 5.67% -6.55% Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. For the most recent month-end performance figures, please visit www.guggenheimfunds.com. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial share price of $24.78 per share for share price returns or initial net asset value (NAV) of $24.78 per share for NAV returns. Returns for periods of less than one year are not annualized. Per the most recent prospectus, the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.78%. In the Financial Highlights section of this Semiannual Report, the Fund’s annualized net operating expense ratio was 0.70% while the Fund’s annualized gross operating expense ratio, gross of any fee waivers or expense reimbursements, was 0.78%. There is a contractual fee waiver currently in place for this Fund through December 31, 2014 to the extent necessary in keeping the Fund’s operating expense ratio from exceeding 0.65% of average net assets per year. Some expenses fall outside of this expense cap and actual expenses may be higher than 0.65%. Without this expense cap, actual returns would be lower. Portfolio Breakdown % of Net Assets Industrial 54.1% Utilities 44.2% Basic Materials 1.2% Total Common Stocks 99.5% Investments of Collateral for Securities Loaned 2.9% Total Investments 102.4% Liabilities in excess of Other Assets -2.4% Net Assets 100.0% % of Long-Term Country Breakdown Investments United States 38.2% United Kingdom 20.9% Switzerland 10.5% France 6.2% Brazil 4.9% Japan 4.3% Sweden 4.2% Austria 2.4% Finland 1.5% China 1.4% Bermuda 1.4% Italy 1.3% Singapore 1.2% Spain 0.8% Netherlands 0.8% % of Long-Term Currency Denomination Investments United States Dollar 43.1% Pound Sterling 20.8% Euro 13.0% Swiss Franc 10.5% Japanese Yen 4.3% All other currencies 8.3% % of Long-Term Top Ten Holdings Investments Geberit AG 10.5% United Utilities Group PLC 7.7% Severn Trent PLC 7.0% American Water Works Co., Inc. 6.8% Danaher Corp. 5.8% Xylem, Inc. 5.7% Cia de Saneamento Basico do Estado de Sao Paulo 4.9% Pennon Group PLC 4.8% ALFA Laval AB 4.2% Veolia Environnement SA 3.8% Portfolio breakdown is shown as a percentage of net assets. Country breakdown, currency denomination and holdings are shown as a percentage of long-term investments. All are subject to change daily. For more current Fund information, please visit www.guggenheimfunds.com. The above summaries are provided for informational purposes only, and should not be viewed as recommendations. 18 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT OVERVIEW OF FUND EXPENSES (Unaudited) February 29, 2012 As a shareholder of Guggenheim ABC High Dividend ETF; Guggenheim Airline ETF; Guggenheim China All-Cap ETF; Guggenheim China Technology ETF; Guggenheim Solar ETF; and Guggenheim S&P Global Water Index ETF, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire six month period ended February 29, 2012. Actual Expense The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing cost of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Expenses Beginning Ending Expense Paid Account Account Ratio for the During Value Value Period Ended Period1 9/1/11 2/29/12 2/29/12 9/1/11 - 2/29/12 Guggenheim ABC High Dividend ETF Actual $ 1,000.00 $ 1,056.42 0.65% $ 3.32 Hypothetical 0.65% (5% annual return before expenses) Guggenheim Airline ETF2 Actual 0.70% Hypothetical 0.70% (5% annual return before expenses) Guggenheim China All-Cap ETF Actual 0.70% Hypothetical 0.70% (5% annual return before expenses) Guggenheim China Technology ETF Actual 0.70% Hypothetical 0.70% (5% annual return before expenses) Guggenheim Solar ETF2 Actual 0.70% Hypothetical 0.70% (5% annual return before expenses) CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 19 OVERVIEW OF FUND EXPENSES (Unaudited) continued February 29, 2012 Annualized Expenses Beginning Ending Expense Paid Account Account Ratio for the During Value Value Period Ended Period1 9/1/11 2/29/12 2/29/12 9/1/11 - 2/29/12 Guggenheim S&P Global Water Index ETF2 Actual $ 1,000.00 0.70% Hypothetical 0.70% (5% annual return before expenses) 1 Actual and hypothetical expenses are calculated using the annualized expense ratio. This represents the ongoing expenses of the Fund as a percentage of average net assets for the six months ended February 29, 2012. Expenses are calculated by multiplying the Fund's annualized expense ratio by the average account value over the period; then multiplying that result by 182/366. 2 The expense ratios reflect an expense waiver. Please see the Notes to Financial Statements for more information. Assumes all dividends and distributions were reinvested. Premium/Discount Information Information about the differences between the daily market price on secondary markets for Shares and the NAV of each Fund can be found at www.guggenheimfunds.com. 20 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) February 29, 2012 ABCSGuggenheim ABC High Dividend ETF Number of Shares Description Value Long-Term Investments - 99.2% Common Stocks - 77.1% Australia - 30.2% APN News & Media Ltd. $ 107,254 David Jones Ltd. DUET Group Goodman Fielder Ltd. OneSteel Ltd. QBE Insurance Group Ltd. Seven West Media Ltd. SP AusNet TABCORP Holdings Ltd.(a) Tatts Group Ltd. Brazil - 24.1% Banco Santander Brasil SA, ADR Cia Siderurgica Nacional SA, ADR CPFL Energia SA, ADR Gafisa SA, ADR Ultrapar Participacoes SA, ADR Canada - 22.8% Atlantic Power Corp. Canexus Corp. Canfor Pulp Products, Inc. Enerplus Corp.(a) Freehold Royalties Ltd.(a) Just Energy Group, Inc.(a) NAL Energy Corp.(a) PetroBakken Energy Ltd., Class A(a) Superior Plus Corp. Zargon Oil & Gas Ltd. Total Common Stocks - 77.1% (Cost $6,087,864) Preferred Stocks - 22.1% Brazil - 22.1% Braskem SA, ADR(a) Cia Energetica de Minas Gerais, ADR TAM SA, ADR(a) Tele Norte Leste Participacoes SA, ADR Telefonica Brasil SA, ADR (Cost $1,810,752) Total Long-Term Investments - 99.2% (Cost $7,898,616) Number of Shares Description Value Investments of Collateral for Securities Loaned - 16.4% BNY Mellon Securities Lending Overnight Fund, 0.182%(b) (c) $ 1,334,073 (Cost $1,334,073) Total Investments - 115.6% (Cost $9,232,689) Liabilities in excess of Other Assets - (15.6%) Net Assets - 100.0% $ 8,142,170 ADR - American Depositary Receipt SA - Corporation (a) Security, or portion thereof, was on loan at February 29, 2012. (b) At February 29, 2012, the total market value of the Fund’s securities on loan was $1,362,104 and the total market value of the collateral held by the Fund was $1,429,631, consisting of cash collateral of $1,334,073 and U.S. Government and Agency securities valued at $95,558. (c) Interest rate shown reflects yield as of February 29, 2012. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 21 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 29, 2012 FAA Guggenheim Airline ETF Number of Shares Description Value Long-Term Investments - 100.0% Common Stocks - 100.0% Australia - 1.5% Qantas Airways Ltd.(a) $ 223,847 Brazil - 1.5% TAM SA, ADR Canada - 1.6% Westjet Airlines Ltd. France - 1.5% Air France-KLM(b) Germany - 4.4% Deutsche Lufthansa AG Hong Kong - 1.5% Cathay Pacific Airways Ltd. Ireland - 1.5% Ryanair Holdings PLC, ADR(a) Japan - 4.4% All Nippon Airways Co. Ltd.(b) Panama - 1.5% Copa Holdings SA, Class A Singapore - 1.5% Singapore Airlines Ltd. South Korea - 4.4% Korean Air Lines Co. Ltd.(a) Spain - 1.5% International Consolidated Airlines Group SA(a) Sweden - 1.4% SAS AB(a) (b) United Kingdom - 1.4% easyJet PLC United States - 70.4% Alaska Air Group, Inc.(a) Allegiant Travel Co.(a) Delta Air Lines, Inc.(a) Hawaiian Holdings, Inc.(a) JetBlue Airways Corp.(a) Republic Airways Holdings, Inc.(a) SkyWest, Inc. Southwest Airlines Co. Spirit Airlines, Inc.(a) United Continental Holdings, Inc.(a) US Airways Group, Inc.(a) Total Common Stocks - 100.0% (Cost $16,312,996) Number of Shares Description Value Investments of Collateral for Securities Loaned - 5.6% BNY Mellon Securities Lending Overnight Fund, 0.182%(c) (d) $ 818,069 (Cost $818,069) Total Investments - 105.6% (Cost $17,131,065) Liabilities in excess of Other Assets - (5.6%) Net Assets - 100.0% $ 14,652,881 AB - Stock Company ADR - American Depositary Receipt AG - Stock Corporation PLC - Public Limited Company SA - Corporation (a) Non-income producing security. (b) Security, or portion thereof, was on loan at February 29, 2012. (c) At February 29, 2012, the total market value of the Fund’s securities on loan was $773,768 and the total market value of the collateral held by the Fund was $818,069. (d) Interest rate shown reflects yield as of February 29, 2012. See notes to financial statements. 22 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 29, 2012 YAO Guggenheim China All-Cap ETF Number of Shares Description Value Long-Term Investments - 99.8% Common Stocks - 99.8% Basic Materials - 4.3% Aluminum Corp. of China Ltd.(a) $ 201,344 Angang Steel Co. Ltd.(a) China BlueChemical Ltd. China Forestry Holdings Co. Ltd.(b) China Lumena New Materials Corp. China Molybdenum Co. Ltd.(a) (c) Citic Pacific Ltd. Dongyue Group Hunan Nonferrous Metal Corp. Ltd.(c) Jiangxi Copper Co. Ltd. Kingboard Chemical Holdings Ltd. Lee & Man Paper Manufacturing Ltd. Maanshan Iron & Steel(a) Minmetals Resources Ltd.(c) Nine Dragons Paper Holdings Ltd. (b) Real Gold Mining Ltd.(a) (b) Sinofert Holdings Ltd. Sinopec Shanghai Petrochemical Co. Ltd. Yingde Gases Zhaojin Mining Industry Co. Ltd. Zijin Mining Group Co. Ltd.(a) Communications - 19.4% Alibaba.com Ltd.(a) (c) AsiaInfo-Linkage, Inc.(a) (c) Baidu, Inc., ADR(c) China Communications Services Corp. Ltd. China Mobile Ltd. China Telecom Corp. Ltd. China Unicom Hong Kong Ltd. Comba Telecom Systems Holdings Ltd. Ctrip.com International Ltd., ADR(a) (c) Focus Media Holding Ltd., ADR(c) NetEase.com, Inc., ADR(c) Sina Corp.(a) (c) Sohu.com, Inc.(a) (c) Tencent Holdings Ltd. ZTE Corp. Number of Shares Description Value Consumer, Cyclical - 6.6% Air China Ltd. $ 146,581 Anta Sports Products Ltd.(a) Bosideng International Holdings Ltd. Brilliance China Automotive Holdings Ltd.(a) (c) Byd Co. Ltd.(a) China Dongxiang Group Co. China Eastern Airlines Corp. Ltd.(c) China Lilang Ltd. China Resources Enterprise Ltd. China Southern Airlines Co. Ltd.(a) (c) China ZhengTong Auto Services Holdings Ltd.(a) (c) Digital China Holdings Ltd. Dongfeng Motor Group Co. Ltd. Golden Eagle Retail Group Ltd.(a) Great Wall Motor Co. Ltd. Guangzhou Automobile Group Co. Ltd. Haier Electronics Group Co. Ltd.(c) Hengdeli Holdings Ltd.(a) Home Inns & Hotels Management, Inc., ADR(a) (c) Intime Department Store Group Co. Ltd. Li Ning Co. Ltd. Minth Group Ltd. Parkson Retail Group Ltd. PCD Stores Group Ltd. Ports Design Ltd. Shanghai Pharmaceuticals Holding Co. Ltd.(c) Shenzhou International Group Holdings Ltd. Springland International Holdings Ltd. Weichai Power Co. Ltd. Wumart Stores, Inc. Zhongsheng Group Holdings Ltd. Consumer, Non-cyclical - 6.4% Asian Citrus Holdings Ltd. Chaoda Modern Agriculture Holdings Ltd. (b) China Agri-Industries Holdings Ltd. China Foods Ltd. China Medical System Holdings Ltd. China Mengniu Dairy Co. Ltd. China Modern Dairy Holdings Ltd.(a) (c) China Shineway Pharmaceutical Group Ltd. China Yurun Food Group Ltd.(a) CP Pokphand Co. Jiangsu Expressway Co. Ltd. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 23 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 29, 2012 YAO Guggenheim China All-Cap ETF continued Number of Shares Description Value Consumer, Non-cyclical continued Lianhua Supermarket Holdings Co. Ltd. $ 49,743 Mindray Medical International Ltd., ADR(a) New Oriental Education & Technology Group, ADR(c) Shandong Weigao Group Medical Polymer Co. Ltd. Shenguan Holdings Group Ltd. Shenzhen International Holdings Ltd. Sihuan Pharmaceutical Holdings Group Ltd.(a) Sino Biopharmaceutical Sinopharm Group Co. Ltd. Tingyi Cayman Islands Holding Corp. Tsingtao Brewery Co. Ltd. Uni-President China Holdings Ltd. Want Want China Holdings Ltd. WuXi PharmaTech Cayman, Inc., ADR(c) Zhejiang Expressway Co. Ltd. Diversified - 0.6% China Merchants Holdings International Co. Ltd. Energy - 18.2% China Coal Energy Co. Ltd. China Longyuan Power Group Corp. China Oilfield Services Ltd. China Petroleum & Chemical Corp. China Shenhua Energy Co. Ltd. CNOOC Ltd. Kunlun Energy Co. Ltd. PetroChina Co. Ltd. United Energy Group Ltd.(c) Winsway Coking Coal Holding Ltd. Yanzhou Coal Mining Co. Ltd. Financial - 33.7% Agile Property Holdings Ltd.(a) Agricultural Bank of China Ltd. Bank of China Ltd. Bank of Communications Co. Ltd. China Citic Bank Corp. Ltd. China Construction Bank Corp. China Everbright Ltd. China Life Insurance Co. Ltd. China Merchants Bank Co. Ltd. China Minsheng Banking Corp. Ltd. China Overseas Land & Investment Ltd. China Pacific Insurance Group Co. Ltd. China Resources Land Ltd. Number of Shares Description Value Financial continued China Taiping Insurance Holdings Co. Ltd.(c) $ 186,440 Chongqing Rural Commercial Bank(c) COSCO Pacific Ltd. Country Garden Holdings Co. Evergrande Real Estate Group Ltd.(a) Far East Horizon Ltd.(c) Franshion Properties China Ltd. Glorious Property Holdings Ltd.(a) Guangzhou R&F Properties Co. Ltd.(a) Industrial & Commercial Bank of China KWG Property Holding Ltd.(a) Longfor Properties Co. Ltd. PICC Property & Casualty Co. Ltd. Ping An Insurance Group Co. Poly Hong Kong Investments Ltd. Renhe Commercial Holdings Co. Ltd.(a) Shanghai Industrial Holdings Ltd. Shimao Property Holdings Ltd.(a) Sino-Ocean Land Holdings Ltd.(a) Soho China Ltd. Yanlord Land Group Ltd. (Singapore)(a) Yuexiu Property Co. Ltd. Industrial - 7.7% AAC Technologies Holdings, Inc. Anhui Conch Cement Co. Ltd.(a) AviChina Industry & Technology Co. Ltd.(a) BBMG Corp. Beijing Capital International Airport Co. Ltd. China Communications Construction Co. Ltd. China COSCO Holdings Co. Ltd.(a) China Everbright International Ltd.(a) China High Speed Transmission Equipment Group Co. Ltd. China Metal Recycling Holdings Ltd.(a) China National Building Material Co. Ltd. China National Materials Co. Ltd. China Railway Construction Corp. Ltd. China Railway Group Ltd. China Rongsheng Heavy Industries Group Holdings Ltd. China Shanshui Cement Group Ltd. China Shipping Container Lines Co. Ltd.(c) China Shipping Development Co. Ltd. China State Construction International Holdings Ltd. China Zhongwang Holdings Ltd.(a) CSR Corp. Ltd. See notes to financial statements. 24 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 29, 2012 YAO Guggenheim China All-Cap ETF continued Number of Shares Description Value Industrial - continued Dongfang Electric Corp. Ltd.(a) $ 84,480 Guangshen Railway Co. Ltd. Haitian International Holdings Ltd. Harbin Electric Co. Ltd. International Mining Machinery Holdings Ltd. (b) Kingboard Laminates Holdings Ltd. Lonking Holdings Ltd.(a) Metallurgical Corp. of China Ltd. NVC Lighting Holdings Ltd. Sany Heavy Equipment International Holdings Co. Ltd. Shanghai Electric Group Co. Ltd. Tianjin Port Development Holdings Ltd. Yangzijiang Shipbuilding Holdings Ltd. (Singapore) Zhuzhou CSR Times Electric Co. Ltd. Zoomlion Heavy Industry Science and Technology Co. Ltd.(a) Technology - 0.9% Lenovo Group Ltd. Semiconductor Manufacturing International Corp.(c) Travelsky Technology Ltd. Utilities - 2.0% Beijing Enterprises Holdings Ltd. China Datang Corp. Renewable Power Co. Ltd.(c) China Resources Gas Group Ltd. China Resources Power Holdings Co. Ltd. Datang International Power Generation Co. Ltd. Guangdong Investment Ltd. Huaneng Power International, Inc. Huaneng Renewables Corp. Ltd.(c) Total Common Stocks - 99.8% (Cost $62,914,767) Number of Shares Description Value Investments of Collateral for Securities Loaned - 8.6% BNY Mellon Securities Lending Overnight Fund, 0.182%(d) (e) $ 5,273,265 (Cost $5,273,265) Total Investments - 108.4% (Cost $68,188,032) Liabilities in excess of Other Assets - (8.4%) Net Assets - 100.0% $ 61,325,645 ADR - American Depositary Receipt (a) Security, or portion thereof, was on loan at February 29, 2012. (b) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $295,726 which represents less than 0.5% of net assets. (c) Non-income producing security. (d) At February 29, 2012, the total market value of the Fund’s securities on loan was $4,939,468 and the total market value of the collateral held by the Fund was $5,273,265. (e) Interest rate shown reflects yield as of February 29, 2012. Securities are classified by sectors that represent broad groupings of related industries. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 25 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 29, 2012 CQQQ Guggenheim China Technology ETF Number of Shares Description Value Long-Term Investments - 99.7% Common Stocks - 99.7% Basic Materials - 4.4% Kingboard Chemical Holdings Ltd. $ 1,158,580 Communications - 57.7% Alibaba.com Ltd.(a) (b) AsiaInfo-Linkage, Inc.(a) (b) Baidu, Inc., ADR(b) BYD Electronic International Co. Ltd.(b) China Wireless Technologies Ltd. Comba Telecom Systems Holdings Ltd. ePro Ltd. Giant Interactive Group, Inc., ADR(a) NetEase.com, Inc., ADR(b) Renren, Inc., ADR(a) (b) Sina Corp.(b) Sohu.com, Inc.(a) (b) TCL Communication Technology Holdings Ltd. Tencent Holdings Ltd. ZTE Corp.(a) Consumer, Cyclical - 4.4% Digital China Holdings Ltd. Energy - 5.3% GCL-Poly Energy Holdings Ltd.(a) LDK Solar Co. Ltd., ADR(a) (b) Industrial - 11.0% AAC Technologies Holdings, Inc. China Aerospace International Holdings Ltd. China High Precision Automation Group Ltd.(a) (e) Hi Sun Technology China Ltd.(b) Kingboard Laminates Holdings Ltd. Suntech Power Holdings Co. Ltd., ADR(a) (b) Tech Pro Technology Development Ltd.(b) Truly International Holdings Wasion Group Holdings Ltd. Technology - 16.9% Apollo Solar Energy Technology Holdings Ltd.(b) Chinasoft International Ltd.(b) Kingdee International Software Group Co. Ltd.(a) Kingsoft Corp. Ltd. Lenovo Group Ltd. Number of Shares Description Value Technology continued Semiconductor Manufacturing International Corp.(b) $ 771,872 TPV Technology Ltd. Travelsky Technology Ltd. Total Common Stocks - 99.7% (Cost $27,581,113) Investments of Collateral for Securities Loaned - 16.9% BNY Mellon Securities Lending Overnight Fund, 0.182%(c) (d) (Cost $4,390,281) Total Investments - 116.6% (Cost $31,971,394) Liabilities in excess of Other Assets - (16.6%) Net Assets - 100.0% $ 25,981,969 ADR - American Depositary Receipt (a) Security, or portion thereof, was on loan at February 29, 2012. (b) Non-income producing security. (c) At February 29, 2012, the total market value of the Fund's securities on loan was $4,090,887 and the total market value of the collateral held by the Fund was $4,390,281. (d) Interest rate shown reflects yield as of February 29, 2012. (e) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $143,326, which represents 0.6% of net assets. Securities are classified by sectors that represent broad groupings of related industries. See notes to financial statements. 26 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 29, 2012 TAN Guggenheim Solar ETF Number of Shares Description Value Long-Term Investments - 99.3% Common Stocks - 99.3% British Virgin Islands - 2.2% Renesola Ltd., ADR(a) (b) $ 1,905,075 Canada - 1.6% Canadian Solar, Inc.(a) (b) Cayman Islands - 39.6% China Sunergy Co. Ltd., ADR(a) (b) Daqo New Energy Corp., ADR(b) GCL-Poly Energy Holdings Ltd.(a) Hanwha SolarOne Co. Ltd., ADR(b) JA Solar Holdings Co. Ltd., ADR(a) (b) JinkoSolar Holding Co. Ltd., ADR(a) (b) LDK Solar Co. Ltd., ADR(a) (b) Solargiga Energy Holdings Ltd. Suntech Power Holdings Co. Ltd., ADR(a) (b) Trina Solar Ltd., ADR(a) (b) Trony Solar Holdings Co. Ltd. Yingli Green Energy Holding Co. Ltd., ADR(a) (b) Germany - 14.7% Centrotherm Photovoltaics AG Conergy AG(a) (b) Manz AG(a) (b) Phoenix Solar AG(a) Q-Cells SE(b) SMA Solar Technology AG(a) Solarworld AG(a) Norway - 3.6% Renewable Energy Corp. ASA(a) (b) Spain - 0.7% Solaria Energia y Medio Ambiente SA Switzerland - 6.4% Meyer Burger Technology AG(a) (b) United States - 30.5% Amtech Systems, Inc.(b) First Solar, Inc.(a) (b) GT Advanced Technologies, Inc.(b) MEMC Electronic Materials, Inc.(b) Power-One, Inc.(b) Satcon Technology Corp.(b) STR Holdings, Inc.(b) Sunpower Corp.(b) Number of Shares Description Value Total Common Stocks - 99.3% (Cost $169,822,070) $ 85,971,582 Investments of Collateral for Securities Loaned - 46.6% BNY Mellon Securities Lending Overnight Fund, 0.182%(c) (d) (Cost $40,349,455) Total Investments - 145.9% (Cost $210,171,525) Liabilities in excess of Other Assets - (45.9%) Net Assets - 100.0% $ 86,569,850 ADR - American Depositary Receipt AG - Stock Corporation ASA - Stock Company SA - Corporation SE - Stock Corporation (a) Security, or portion thereof, was on loan at February 29, 2012. (b) Non-income producing security. (c) At February 29, 2012, the total market value of the Fund's securities on loan was $39,381,443 and the total market value of the collateral held by the Fund was $41,749,858, consisting of cash collateral of $40,349,455 and U.S. Government and Agency securities valued at $1,400,403. (d) Interest rate shown reflects yield as of February 29, 2012. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 27 PORTFOLIO OF INVESTMENTS (Unaudited) continued February 29, 2012 CGW Guggenheim S&P Global Water Index ETF Number of Shares Description Value Long-Term Investments - 99.5% Common Stocks - 99.5% Austria - 2.4% Andritz AG $ 4,109,888 BWT AG Bermuda - 1.4% Beijing Enterprises Water Group Ltd.(a) China Water Affairs Group Ltd. Brazil - 4.9% Cia de Saneamento Basico do Estado de Sao Paulo, ADR China - 1.4% China Everbright International Ltd. Guangdong Investment Ltd. Finland - 1.5% Kemira OYJ Uponor OYJ(b) France - 6.2% Suez Environnement Co. Veolia Environnement SA Italy - 1.3% ACEA SpA Hera SpA Interpump Group SpA Japan - 4.3% Ebara Corp. Kurita Water Industries Ltd. Nihon Nohyaku Co. Ltd. Organo Corp. Netherlands - 0.8% Wavin NV(a) (b) Singapore - 1.2% Hyflux Ltd.(b) Sound Global Ltd. Spain - 0.8% Fomento de Construcciones y Contratas SA(b) Number of Shares Description Value Sweden - 4.2% ALFA Laval AB $ 8,146,374 Switzerland - 10.4% Geberit AG(a) United Kingdom - 20.7% Halma PLC Pennon Group PLC Severn Trent PLC United Utilities Group PLC United States - 38.0% Aegion Corp.(a) American States Water Co. American Water Works Co., Inc. Aqua America, Inc. Badger Meter, Inc. Calgon Carbon Corp.(a) California Water Service Group Danaher Corp. Franklin Electric Co., Inc. Heckmann Corp.(a) (b) IDEX Corp. Itron, Inc.(a) Layne Christensen Co.(a) Mueller Water Products, Inc., Class A Pentair, Inc. SJW Corp. Tetra Tech, Inc.(a) Valmont Industries, Inc. Watts Water Technologies, Inc., Class A Xylem, Inc. Total Common Stocks - 99.5% (Cost $183,543,927) See notes to financial statements. 28 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) continued February 29, 2012 CGW Guggenheim S&P Global Water Index ETF continued Number of Shares Description Value Investments of Collateral for Securities Loaned - 2.9% BNY Mellon Securities Lending Overnight Fund, 0.182%(c) (d) $ 5,697,268 (Cost $5,697,268) Total Investments - 102.4% (Cost $189,241,195) Liabilities in excess of Other Assets - (2.4%) Net Assets - 100.0% AB - Stock Company ADR - American Depositary Receipt AG - Stock Corporation NV - Publicly Traded Company OYJ - Public Traded Company PLC - Public Limited Company SA - Corporation SpA - Limited Share Company (a) Non-income producing security. (b) Security, or portion thereof, was on loan at February 29, 2012. (c) At February 29, 2012, the total market value of the Fund's securities on loan was $5,416,817 and the total market value of the collateral held by the Fund was $5,697,268. (d) Interest rate shown reflects yield as of February 29, 2012. See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 29 STATEMENT OF ASSETS AND LIABILITIES (Unaudited) February 29, 2012 Guggenheim ABC High Dividend Guggenheim ETF Airline ETF (ABCS) (FAA) Assets Investments in securities, at value (including securities on loan) $ 9,408,368 $ 15,476,006 Foreign currency, at value – Cash Receivables: Investments sold – Securities lending income Dividends Tax reclaims – Due from Adviser – Other assets – Total assets Liabilities Payables for Fund shares redeemed – – Investments purchased payable 29 Administration fee payable – – Collateral for securities on loan Accrued advisory fees – Accrued expenses – Total liabilities Net Assets $ 8,142,170 $ 14,652,881 Composition of Net Assets Paid-in capital $ 8,437,737 $ 20,546,221 Accumulated undistributed net investment income (loss) Accumulated net realized gain (loss) on investments and currency transactions Net unrealized appreciation (depreciation) on investments and currency translation Net Assets $ 8,142,170 $ 14,652,881 Shares outstanding ($0.01 par value with unlimited amount authorized) Net Asset Value Per Share $ 29.31 Investments in securities, at cost $ 9,232,689 $ 17,131,065 Foreign currency, at cost $ 2,558 $ – Securities on loan, at value $ 1,362,104 $ 773,768 * Reflects 1 for 10 reverse stock split that occurred on February 15, 2012. See notes to financial statements. 30 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT February 29, 2012 Guggenheim Guggenheim Guggenheim S&P China All-Cap China Technology Guggenheim Global Water ETF ETF Solar ETF Index ETF (YAO) (CQQQ) (TAN) (CGW) $ 66,483,840 $ 30,299,137 $ 126,321,037 $ 197,812,690 – $ 61,325,645 $ 25,981,969 $ 86,569,850 $ 193,125,051 $ 68,473,416 $ 33,685,109 $ 402,321,869 $ 270,328,728 $ 61,325,645 $ 25,981,969 $ 86,569,850 $ 193,125,051 2,968,000* $ 25.55 $ 20.72 $ 68,188,032 $ 31,971,394 $ 210,171,525 $ 189,241,195 $– $ – $ – $ – $ 4,939,468 $ 4,090,887 $ 39,381,443 See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 31 STATEMENT OF OPERATIONS For the six months ended February 29, 2012 (Unaudited) February 29, 2012 Guggenheim ABC High Dividend Guggenheim ETF Airline ETF (ABCS) (FAA) Investment Income Dividend income $ 199,929 $ 24,491 Less return of capital distributions received – Foreign taxes withheld Net dividend income Net securities lending income Total investment income Expenses Advisory fee Administration fee – Custodian fee – Licensing – Listing fee and expenses – Printing expenses – Professional fees – Registration & filings – – Trustees’ fees and expenses – Miscellaneous – Total expenses Advisory fees waived – Other expenses waived or reimbursed – Net expenses Net Investment Income (Loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments In-kind transactions Foreign currency transactions Net realized gain (loss) Net change in unrealized appreciation (depreciation) on Investments Foreign currency translation Net unrealized appreciation (depreciation) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations $ 321,784 $ 282,684 See notes to financial statements. 32 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT February 29, 2012 Guggenheim Guggenheim S&P Guggenheim China Technology Guggenheim Global Water China All-Cap ETF ETF Solar ETF Index ETF (YAO) (CQQQ) (TAN) (CGW) $ 386,452 $ 263,558 $ 52,037 $ 1,731,063 – 12 $ 614,922 $ (875,004) $ (50,953,089) $ 9,027,007 See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 33 STATEMENTS OF CHANGES IN NET ASSETS February 29, 2012 Guggenheim ABC High Dividend ETF Guggenheim Airline ETF (ABCS) (FAA) For the For the Six Months Ended For the Six Months Ended For the Year February 29, Period Ended February 29, Ended August 31, August 31, (unaudited) (unaudited) Increase (Decrease) in Net Assets Resulting from Operations Net investment income (loss) $ $ $ ) $ Net realized gain (loss) Net change in unrealized appreciation (depreciation) ) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From and in excess of net investment income ) – ) ) Return of capital – Total distributions ) – ) ) Capital Share Transactions Proceeds from sale of shares Cost of shares redeemed ) – ) ) Net increase (decrease) from capital share transactions ) ) Total increase (decrease) in net assets ) ) Net Assets Beginning of period – End of period $ Accumulated undistributed net investment income (loss) at end of period $ $ $ ) $ ) Changes in Shares Outstanding Shares sold Shares redeemed ) – ) ) Shares outstanding, beginning of period – Shares outstanding, end of period 1 Commencement of investment operations - June 8, 2011 * Restated to reflect 1 for 10 reverse stock split that occurred on February 15, 2012. ** Reflects 1 for 10 reverse stock split that occurred on February 15, 2012. See notes to financial statements. 34 l CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT February 29, 2012 Guggenheim China Guggenheim China Guggenheim S&P All-Cap ETF Technology ETF Guggenheim Solar ETF Global Water Index ETF (YAO) (CQQQ) (TAN) (CGW) For the For the For the For the Six Months Ended For the Six Months Ended For the Six Months Ended For the Six Months Ended For the February 29, 2012 Period Ended February 29, 2012 Period Ended February 29, 2012 Year Ended February 29, 2012 Year Ended (unaudited) August 31, 2011 (unaudited) August 31, 2011 (unaudited) August 31, 2011 (unaudited) August 31, 2011 $ ) – ) – – ) $ ) $ – ** * – ) )** )* ) ) * See notes to financial statements. CLAYMORE EXCHANGE-TRADED FUND TRUST 2 SEMIANNUAL REPORT l 35 FINANCIAL HIGHLIGHTS February 29, 2012 ABCS Guggenheim ABC High Dividend ETF For the For the Period Six Months Ended June 8, 2011* Per share operating performance February 29, 2012 through for a share outstanding throughout the period (unaudited) August 31, 2011 Net asset value, beginning of period $ $ Income from investment operations Net investment income (a) Net realized and unrealized gain (loss) ) Total from investment operations ) Distributions to shareholders From net investment income ) – Net asset value, end of period $ $ Market value, end of period $ $ Total return (b) Net asset value % -9.24 % Ratios and supplemental data Net assets, end of period (thousands) $ $ Ratio of net expenses to average net assets %(c) %(c) Ratio of net investment income (loss) to average net assets %(c) %(c) Portfolio turnover rate (d) 33
